Citation Nr: 1001897	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2006 for the grant of service connection for diabetes 
mellitus, type 2, with mild non-proliferative retinopathy of 
the left eye.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The initial claim of service connection for diabetes 
mellitus, type 2, was received by VA on November 20, 2006; 
there is no communication prior to this time which may be 
considered a formal or informal claim.

2. Elevated fasting glucose was found on laboratory testing 
on May 26, 2001, which has been associated with the onset of 
diabetes mellitus, type 2. 

3. A liberalizing issue by VA, effective July 9, 2001, added 
diabetes mellitus, type 2, to the disabilities for which 
service connection could be awarded on a presumptive basis as 
due to exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

An effective date of November 20, 2005, for the grant of 
service connection for diabetes mellitus, type 2, with mild 
non-proliferative retinopathy of the left eye is established.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400, 
3.816 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. Shinseki v. Sanders, 
129 S. Ct. 1696, (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2007 on the underlying claim of service 
connection for diabetes mellitus, type 2. 

Where, as here, service connection has been granted, the 
claim has been more than substantiated, the claim has been 
proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled. 

Once the claim of service connection have been substantiated, 
the filing of a notice of disagreement with the RO's decision 
about the effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an earlier effective date.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007); Goodwin v. Peake, 21 Vet. App. 128 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded a VA examination in April 2007.  The RO 
also obtained a VA medical opinion as to the onset of 
diabetes mellitus. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The Veteran served in Vietnam during the Vietnam era, where 
it was presumed he was exposed to Agent Orange. 

Private medical records show that in May 2001 laboratory 
tests showed a fasting glucose level of 271 (the normal range 
was 60 to 114). 



Effective July 9, 2001, VA added diabetes mellitus, type 2, 
to the disabilities for which service connection could be 
awarded on a presumptive basis as due to exposure to Agent 
Orange in Vietnam, which is considered a liberalizing issue 
by VA 

On November 20, 2006, the Veteran's claim of service 
connection for diabetes mellitus, type 2, was received at the 
RO.  

In a rating decision in April 2007, the RO granted service 
connection for diabetes mellitus, type 2, on a presumptive 
basis as due to exposure to Agent Orange, assigning an 
effective date of November 20, 2006, the date of receipt of 
the claim. 

In statements in June 2007 and February 2008, the Veteran's 
private physician stated that the diagnosis of diabetes 
mellitus, type 2, is associated with elevated blood sugar 
levels since May 2001, when the Veteran was started on oral 
medication for elevated blood sugar. 

Analysis 

With respect to the effective date based on presumptive 
service connection for diabetes mellitus, type 2, presumed to 
be caused by exposure to Agent Orange in Vietnam, VA has 
issued 38 C.F.R. § 3.816 to implement orders of a United 
States District Court in the class action of Nehmer v. United 
States Department of Veteran's Affairs.  Nehmer v. United 
States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 
F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).



Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a 
Vietnam Veteran who has diabetes mellitus, type 2, due to 
exposure to Agent Orange. 
38 C.F.R. § 3.816(a)(1).  The regulation applies to a claim 
for compensation that was either pending before VA on May 3, 
1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, in 
this case, July 2001, or the claim was previously denied 
between September 25, 1985, and May 3, 1989.  As neither 
circumstances exist in this case, the effective date of the 
award of service connection shall be determined in accordance 
with either 38 C.F.R. § 3.114 or § 3.400.  38 C.F.R. 
§ 3.816(d).

Under 38 C.F.R. § 3.114, an earlier effective date may 
potentially be granted based on a liberalizing law.  In order 
for a claimant to be eligible for a retroactive payment under 
§ 3.114, the evidence must show that all eligibility criteria 
for the liberalized benefit on the effective date of the 
liberalizing law existed, that is, July 9, 2001.  

In this case, diabetes mellitus, type 2, is traceable to May 
2001 when the Veteran's private physician stated that the 
diagnosis of diabetes mellitus, type 2, was associated with 
elevated blood sugar levels since May 2001, when the Veteran 
was started on oral medication for elevated blood sugar.  

As diabetes mellitus, type 2, was present since May 2001 the 
Veteran met the criteria for service connection at the time 
of the liberalizing issue by VA adding the disease to the 
list of diseases subject to presumptive service connection 
due to exposure to Agent Orange. 

Under the effective date provisions of 38 C.F.R. § 3.114, 
where as here the claim of service connection was initiated 
by the Veteran in 2006 more than 1 year after the effective 
date of the VA issue in July 2001, the benefits may be 
authorized for a period of 1 year prior to the date of 
receipt of the Veteran's claim. 



Therefore under 38 C.F.R. § 3.114, the effective for the 
grant of service connection for diabetes mellitus, type 2, 
with mild non-proliferative retinopathy of the left eye, is 
November 20, 2005, that is, one year prior to the date of 
receipt of the claim on November 20, 2006. 

As for an effective date before November 20, 2005, under the 
provisions of 38 C.F.R. § 3.400(b)(2)(ii), under 38 C.F.R. 
§ 3.400, the effective date for presumptive service 
connection is the date entitlement arose if the claim is 
received within one year of service separation, or the later 
of the date entitlement arose or the date of receipt of 
claim.   

A "claim" includes a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).  

A formal claim is a specific claim in the form prescribed by 
the Secretary. 38 C.F.R. § 3.151.  And there is no record of 
receipt by VA of a formal claim of service connection for 
diabetes mellitus, type 2, before November 20, 2006. 

Also, any communication or action indicating intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  
38 C.F.R. § 3.155.

Before November 20, 2006, there was no communication or 
action received by VA from the Veteran of intent to claim 
service connection for diabetes mellitus, type 2,  
constituting an informal claim under 38 C.F.R. § 3.155.  

Under 38 C.F.R. § 3.157, a VA treatment record may serve as 
an informal claim if the claim pertains to a claim for 
increase or claim to reopen, it does not apply to an initial 
claim for service connection.  For this reason, there was no 
pending informal claim under 38 C.F.R. § 3.157. 

Therefore an effective date before November 20, 2005, is not 
established under 38 C.F.R. § 3.400(b)(2).  

In conclusion, the criteria for an effective date of November 
20, 2005, is established under 38 C.F.R. § 3.114, but an 
earlier effective date is not established under either 
38 C.F.R. § 3.816 or 38 C.F.R. § 3.400. 


ORDER

An effective date of November 20, 2005, for service 
connection for diabetes mellitus, type 2, with mild non-
proliferative retinopathy of the left eye is established, and 
the appeal is granted. 



____________________________________________
George E, Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


